Mr. Justice Duncan, dissenting: No person is permitted, under our statute, to practice as an attorney or counselor at law, or to commence, conduct or defend any action, suit or plaint in which he is not a party concerned, in any court of record within this State without having previously obtained a license for that purpose from some two of the justices of the Supreme Court. There is also a penalty provided by our statute against any person falsely holding himself out as an attorney or counselor at law. There is no provision of our statute, however, that prohibits any person from acting in the capacity of an attorney at law for another person in the trial of any case before a justice of the peace or a police, magistrate. There is no statute that prohibits such person, in suits before justices' of the peace and police .magistrates, from charging and collecting a fee for'such'services, and such person could legally collect such a fee, in my judgment, if the person acting as an attorney had not previously falsely held himself out as an attorney. To hold otherwise is judicial legislation, without authority or precedent to sustain it, so far as I know. It is a well known fact that there are a few organized cities and villages in this State who have no licensed attorneys living within their corporate limits. It' is also well known that city attorneys in this State, outside of Chicago and a few other large cities of the State,' are elected without any intention of having them represent their city or village in the trial of cases in courts of record. Many such cities and villages have little or no litigation in courts of record, and when they do have they usually employ counsel who are licensed to practice law to represent them in such suits. Such cities and villages ordinarily have numerous prosecutions before justices of the peace and police magistrates and other matters that can be attended to by many persons who are not licensed to practice law, and in many such cities and villages city attorneys are elected for such business, only. I do not think this court should interfere with the right of a city or village to elect any person city ■ attorney, whether licensed or not licensed, until some positive statute of this State should provide that such city attorney should be a licensed lawyer. It also seems to me to be very unjust and contrary to all legal principles to hold that a city or village may provide for and elect a city attorney who is not a licensed lawyer and that it may successfully repudiate such officer’s salary after he has sérved six months of his term. I therefore respectfully dissent from the foregoing opinion by the majority of the court.